Notice of AIA  Status
The present application, filed on or after March 16, 2013, 
is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  
Applicant's submission filed on November 18, 2022 has been entered.

Response to Remarks
Applicant's remarks filed November 18, 2022 have been fully considered.
Re: Drawings – Drawings filed Nov. 18, 2022 have been entered and obviates the previously held objection to the Specification and Drawings as well as the previously held 
35 U.S.C. §112 rejection.

Re: Rational explanation for combining the references – Applicant asserts the disclosure was relied upon and the improper use of hindsight led to the combining of the references used in the 35 U.S.C. §103 rejection of Claims 27-37.
	The primary reference used in the rejection, Patrichi US 4,150,266, clearly discloses a “conductor pellet” (38).  However there is no teaching of what constitutes the conductor pellet.
	The secondary reference used in the rejection, Pozdeev-Freeman et al.                   US 6,212,065, teaches the use of conductive pellets to form a capacitor comprising an anode and cathode.  The teachings of Pozdeev-Freeman et al. clearly state in Col. 2, lines 40-44  
“The pellet is formed by compressing the powder and sintering it in a vacuum. This causes the powder particles 24 to fuse together, forming a porous sponge like structure having numerous cavities 25 between the particles. All of the particles 24 are in electrical contact with one another and form the anode of the capacitor.”

The intended use of the conductive pellet is of no consequence with how the teaching supports the primary reference which reads on the claimed invention.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 27-37 are rejected under 35 U.S.C. §103 as being unpatentable over Patrichi (US 4,150,266) in view of Pozdeev-Freeman et al. (US 6,212,065).

With respect to Claims 27, 31 and 37; Patrichi shows an electrical normally open contact (NO contact) [Col. 1, lines 25-26], comprising: first and second electrical terminals [integral with 30], first and second contact elements 32 electrically connected to the respective first and second terminals; a connecting element 34 with which an electrical connection can be established between the two contact elements 32 a conductor bridge; and a drive configured to cause a relative movement between at least one of the contact elements and the connecting element [Col. 2, lines 30-39],  the connecting element 34 is formed at least in part from an electrically conductive material 38, the at least one contact element 30 immersed into the electrically conductive material 38 is circumferentially  enclosed  by   the  electrically  conductive  material  of  the  connecting 
element [Fig. 3 – LHS] the drive, when actuated, forces a tip of at least one of the contact elements 32 to  immerse  into the electrically  conductive  material 38 of  the  connecting 
element 34 and the tip of the contact element 32, when immersed into the electrically conductive material [Fig. 3], is circumferentially enclosed by the electrically conductive material.



	It has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed “for a motor vehicle power line” does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations. Ex Parte Masham, 2 USPQ F.2d 1647 (1987).
The recitation is part of the preamble which has not been given patentable weight because it has been held that a preamble is denied the effect of a limitation where the claim following the preamble is a self-contained description of the structure not depending for completeness upon the introductory clause. 
Kropa v. Robie, 88 USPQ 478 (CCPA 1951).
However Patrichi does not show or teach the electrically conductive material of the connecting element is a porous material.  
Pozdeev-Freeman et al. specifically teaches how a conductor pellet is formed [Col. 2, lines 40-45], resulting in a porous material.  
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention the connecting element (conductor pellet) shown by Patrichi could be formed in the manner taught by Pozdeev-Freeman et al. resulting in an electrically conductive porous material which provides for increased surface area through which electrical connectivity can reliably occur.


With respect to Claim 28; Patrichi shows the electrically conductive material 38, formed in accordance with the teachings of  Pozdeev-Freeman et al. is a porous metal              [Col. 2, lines 40-45], in particular an open-pored or closed-pored metal foam as discussed above in Claim 27.


	However neither Patrichi nor Pozdeev-Freeman et al. teach the conductive material is aluminum or copper.   
Pozdeev-Freeman further teaches the conductive material can be any other metal conventionally used in such instances [Col. 2, lines 36-40].
Official Notice is taken that both the concept and advantages of aluminum or copper to form conductive portions within an electro-mechanical device are well known and expected in the electro-mechanical arts.  

With respect to Claim  29; Patrichi as modified by Pozdeev-Freeman has been discussed above in Claims 27 and 28.
 	Pozdeev-Freeman further teaches the specific electrical and physical properties obtained in the porous metal [Col. 4, lines 5-8], although these attributes do not specify the average pore diameter of the porous metal.
	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention adjustment of the pore diameter to between 0.2 and 4 mm on the basis of suitability for the intended use involves routine and ordinary skill in the art having no patentable significance.

With respect to Claim 30; Patrichi shows at least one of the contact elements 32 is   formed in the shape of a mandrel [Fig. 3] and its tip is directed towards the connecting element 34.

With respect to Claim 32; Patrichi shows the electrically conductive material 38 is completely enclosed by a housing 36, 40 and the contact elements 32 break through the housing wall 36 when immersed into the electrically conductive material 38.


With respect to Claim 33; Patrichi shows the housing 36, 40 is made of an insulating material [Col. 1, line 68+].

With respect to Claim 34; Patrichi shows the electrically conductive material 38 completely encloses the contact elements 32 after immersion [Fig. 3 - LHS], thus forming a force fit connection between the contact elements 32 and the electrically conductive material 38.

With respect to Claim 35; Patrichi shows the drive is pyrotechnical 24.

With respect to Claim 36; Patrichi shows the electrically conductive material 38, formed in accordance with the teachings of  Pozdeev-Freeman et al. is a porous metal              [Col. 2, lines 40-45], in particular an open-pored or closed-pored metal foam as discussed above in Claim 27.
The product-by-process claim is rejected because the end product, in both the prior art and the claims is a “metal foam”. The manner in which the metal foam is formed does not change the end product, that being a metal foam.
	There are no attributes of the claimed product whose definition or understanding depend upon the process by which the product is made.  See MPEP § 2113







Conclusion
Any  inquiry concerning  communications  from  the examiner  should  be  directed  to
                                                           Vanessa Girardi:   Office phone      571.272.5924
                                                                                                      Mon-Fri   9am-6pm  est                                                                                                                                
                                                                              Vanessa.Girardi@USPTO.Gov
                                                                             
	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. 
	To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at    http://www.uspto.gov/interviewpractice.
	If attempts to reach the examiner are unsuccessful, the Examiner’s supervisor,            Renee S. Luebke can be reached at  571.272.2009.  
The central fax phone number for the organization is 571.273.8300.  
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. 
Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 
https://www.uspto.gov/patents/docx  about filing in DOCX format. 
[AltContent: textbox (VANESSA GIRARDI )]For additional questions, contact the Electronic Business Center (EBC) at               866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
                                                                       

/VANESSA GIRARDI/Primary Examiner, Art Unit 2833